Name: Council Regulation (EEC) No 1260/78 of 12 June 1978 amending Regulation (EEC) No 1418/76 as regards the procedure for fixing the threshold price for round grain husked rice and for broken rice
 Type: Regulation
 Subject Matter: prices;  agricultural policy;  plant product
 Date Published: nan

 14. 6. 78 No L 156/ 11Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1260/78 of 12 June 1978 amending Regulation (EEC) No 1418/76 as regards the procedure for fixing the threshold price for round grain husked rice and for broken rice 1 . Article 14 (4) shall be replaced by the following : '4. The Council, acting by a qualified majority on a proposal from the Commission, shall fix the protective amount referred to in paragraph 3.' 2 . Article 1 4 (5) shall be replaced by the following : '5 . The following shall be determined in accor ­ dance with the procedure laid down in Article 27 : (a) the threshold price for round grain husked rice ; (b) the threshold price for long grain husked rice ; (c) the threshold price for round grain wholly milled rice ; (d) the threshold price for long grain wholly milled rice ; (e) the variety of long grain rice representative of Community production and the difference in value, per tonne of husked rice, between that variety and the variety of round grain rice corresponding to the standard quality.' 3 . Article 15 (3) shall be replaced by the following : '3 . The Council, acting by a qualified majority on a proposal from the Commission, shall fix the standard quality for which the threshold price for broken rice is fixed.' 4. The following paragraph shall be added to Article THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ( 1 ), Having regard to the opinion of the Economic and Social Committee (2), Whereas, pursuant to Articles 14 (4) and 15 (3) of Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1 126/78 (4), the threshold prices for round grain husked rice and broken rice are fixed by the Council acting on a proposal from the Commission ; Whereas the threshold price for round grain husked rice is fixed by deducting from the target price the cost of transport between Rotterdam and Duisburg, the cost of unloading and a trading margin ; whereas the threshold price for broken rice is fixed at between 130 and 140% of the threshold price for maize ; whereas, since these threshold prices are only derived prices and the derivation factors are technical in the case of husked rice and already determined by the Council in the case of broken rice, the prices should be fixed by the Commission in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 1418/76, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1418/76 is hereby amended as follows : 15 : 4 . The threshold price for broken rice shall be fixed in accordance with the procedure laid down in Article 27.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 12 June 1978 . For the Council The President K. OLESEN ( ») OJ No C 85, 10 . 4 . 1978, p. 31 . (2) OJ No C 101 , 26. 4. 1978 , p. 10 . (3) OJ No L 166, 25. 6 . 1976, p. 1 . (4) OJ No L 142, 30 . 5 . 1978 , p. 23 .